The Supreme Court improperly granted that branch of the plaintiff’s motion which was to hold the defendant in contempt without first holding an evidentiary hearing regarding the defendant’s assertion of financial inability to satisfy his pendente lite maintenance and child support obligations (see Domestic Relations Law § 246 [3]; Greco v Rodriguez, 28 AD3d 422, 422 [2006]; Gifford v Gifford, 223 AD2d 669, 670 [1996]; Boritzer v Boritzer, 137 AD2d 477, 477-478 [1988]). Accordingly, the matter must be remitted to the Supreme Court, Suffolk County, for such a hearing and, thereafter, a new determination of that branch of the plaintiff’s motion which was to hold the defendant in contempt. Rivera, J.E, Dickerson, Chambers and Austin, JJ., concur.